DETAILED ACTION
This Office Action is in response to Application 17/132,311 filed on December 23, 2020.  
Claims 1 – 5 are being considered on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant submitted two information disclosure statements (IDS). The first information disclosure statement (IDS) submitted on December 23, 2020 was filed on the mailing date of the Application
17/132,311.  The second information disclosure statement (IDS) submitted on June 08, 2021 was filed after the mailing date of the Application 17/132,311. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Priority
 Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). As required by 37 CFR 1.55, the certified copy of the foreign application submitted on January 28, 2021 has been filed in the Application 17/132,311 filed on December 23, 2020.

Drawings
The drawings submitted on December 23, 2020 are accepted. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 5 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea, judicial exception, without significantly more.

Claim 5 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea, judicial exception, without significantly more. Claim 5 recite an plant operation data monitoring method, with the following six limitations: 1) “receive operation data on a plant and to monitor abnormality in the plant by using the operation data received”; 2) “storing the operation data received in time series”; 3) “determining from peak values of the operation data stored whether gradients of the operation data are positive or negative, and then storing the gradients in time series”;  4) “determining threshold values for abnormality determination about each of the positive and negative gradients”;  5) “dividing each of the positive gradients and the negative gradients into normal values and abnormal values”;  6) “storing additionally the divided gradients for the positive gradients or the negative gradients.”

	The first limitation “receive operation data on a plant and to monitor abnormality in the plant by using the operation data received,” as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind. For example, “receive” in the context of the claim encompasses the user thinking about operation data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within 

Similarly, the second limitation “storing the operation data received in time series,” as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind. For example, “storing” in the context of the claim encompasses the user remembering operation data in time order. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.
	
Additionally, the third limitation “determining from peak values of the operation data stored whether gradients of the operation data are positive or negative, and then storing the gradients in time series,” as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind. For example, “determining” in the context of the claim encompasses the user thinking about the relationship between peak values and gradients and “storing” in the context of the claim encompasses the user remembering the gradients in time order. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.

The fourth limitation “determining threshold values for abnormality determination about each of the positive and negative gradients,” as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind. For example, “determining” in the context of the claim encompasses the user thinking whether thresholds should be applied to the 
	
Additionally, the fifth limitation “dividing each of the positive gradients and the negative gradients into normal values and abnormal values,” as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind. For example, “dividing” in the context of the claim encompasses the user thinking decomposing the gradients into different categories. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.

Lastly, the sixth limitation “storing additionally the divided gradients for the positive gradients or the negative gradients,” as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind. For example, “storing” in the context of the claim encompasses the user remembering a list of gradients. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.
	
Accordingly, the claim 5 recites six abstract ideas, which are judicial exceptions.

Next, 35 U.S.C 101 requires the Examiner to determine whether one or more of the four abstract ideas are directed towards a judicial exception/abstract idea. In other words, an abstract idea/judicial 

Furthermore, claim 5 further recites no additional elements. Accordingly, recitation of no additional element does not integrate the abstract ideas into a practical application because there is no additional element to impose any meaningful limits on practicing the abstract ideas. Therefore, claim 5 is directed to an abstract idea.

Last, 35 U.S.C 101 requires the Examiner to determine whether claim 5 includes additional elements that are sufficient to amount to significantly more than the judicial exception. In the Examiner’s view, claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claim 5 as a whole does not provide an inventive concept and is not patent eligible. 

With respect to claims 1-4, they are substantially similar to claim 5, respectively, and are rejected in the same manner, and the same reasoning applying. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US Pub. 2018/0196639), in view of Lee (US Pub. 2020/0410846), and in further view of Zhou (US Pub. 2003/0095709).

Regarding claim 1, Fujita teaches: 
a plant operation data monitoring device (Abstract), comprising:
an input section that receives operation data on a plant (Fig 2, module 12, para [0050]; see also paras [0045]- [0046]); and 
a calculator that includes database storing the operation data received (Fig 2, modules 146 &  142, para [0051]), 
and a computing section executing a program, wherein the computing section stores the operation data received in a first database of the databases in time series (Fig 2, module 14, para [0051] – [0052]; see also para [0026]), wherein 
the computing section determines from trend of change of the operation data stored whether gradients of the operation data (para [0054]) and then 
stores the gradients in a second database of the databases in time series (Fig 2, module 16; para [0057]; see also para [0090]), 

Fujita specifically teaches (underlines and red boxes are added by Examiner for emphasis): 

    PNG
    media_image1.png
    516
    1114
    media_image1.png
    Greyscale


[0050] The data acquirer 12 receives observation data indicating observed values at points in time from the control device 20. The data acquirer 12 outputs the received observation data to the data processor 14. The data acquirer 12 is, for example, a communication interface, and is connected to the network NW in a wired or wireless mode. A means through which the data acquirer 12 acquires the observation data may not necessarily be the network NW.

[0051] The data processor 14 includes, for example, a trend determiner 140 and a display calculator148 (display controller). The trend determiner 140 includes, for example, a time-series data storage142, a time-series range extractor 144 (extractor), and a trend calculator 146 (first calculator).


[0052] The time-series data storage 142 stores the observation data input from the data acquirer 12. In the time-series data storage 142, the observation data is accumulated in the order of a time at which the observed values were acquired. The accumulated observation data is formed as time-series data indicating observed values at points in time.

144 is input to the trend calculator 146.The trend calculator 146 calculates a gradient of a linear function indicating a trend of change in the observed value at each point in time in the analysis range by using the time-series data so that an objective function is minimized. The objective function is a weighted sum of squares of values of differences between function values of the linear function and observed values at points in time. It is only necessary for a weighting coefficient at each point in time to be a numerical value that increases as an elapsed time from the reference point in time to a corresponding point in time increases.


[0057] The data processor 14 may control display of an observed value on the basis of information indicated by an operation signal input from the operation input 18. For example, the data processor 14may update an analysis range set in the trend calculator 146 to a period indicated by the operation signal. If a plurality of types of observation data are input to the data processor 14, the data processor14 may update a processing target type of observation data to a type of observation data indicated by the operation signal. In this case, observed values, function values, and the like related to the indicated type of observation data are displayed on the display 16. In the example shown in FIG. 1, input data from the sensor 32-1, input data from the sensor 32-2, deviation data indicating a deviation from the plant controller 22, and the like can be objects to be processed as types of observation data. The data processor 14 may be configured to execute a scheme in which a plurality of window sizes are set, the above-described process is performed in parallel with respect to different window sizes, and trend values suitable for an expected window size, that is, a gradient and a function value of a linear function, are calculated.

but, Fujita does not explicitly disclose: 
the computing section determines from peak values of the operation data stored whether gradients of the operation data are positive or negative
the computing section determines threshold values for abnormality determination about each of the positive and negative gradients, 
divides each of the positive gradients and the negative gradients into normal values and abnormal values, and 
additionally stores the divided gradients in the second database for the positive gradients or the negative gradients.

However, Lee teaches:
the computing section determines from peak values of the operation data stored whether gradients of the operation data are positive or negative (Lee: Fig 2; para [0039] & para [0055])
the computing section determines threshold values for abnormality determination about each of the positive and negative gradients (Lee: paras  [0050] – [0051]), 
divides each of the positive gradients and the negative gradients into normal values and abnormal values (Lee: para [0096] ;see also para [0014]).  

Lee specifically teaches (underlines and red boxes are added by Examiner for emphasis): 


    PNG
    media_image2.png
    833
    867
    media_image2.png
    Greyscale



[0039] The first base information collecting step S10 is a step of collecting change information of an energy size in accordance with a time measured in a normal driving state of the driving unit by dividing the change information of the energy size into a first peak with the largest energy size and a second peak with a largest energy size after the first peak in which the change information of the energy size in accordance with the time of the driving unit is configured such that the driving periods including the first peak and the second peak are repeatedly formed and connecting the first peak energy value of the driving period and a first peak energy value of a repetitive another driving period to collect gradient information for the first peak energy value between the driving periods.

[0055] Thereafter, as illustrated in FIG. 7, the first peak energy values of the driving periods are connected to acquire a predetermined gradient value. The gradient value may be divided into a rising gradient value (positive) with a rising gradient and a falling gradient value (negative) with a falling gradient. However, both the gradient values are digitized into absolute values to be collected.



[0050] The information collected as described above also becomes a base of various alarm values set to detect an abnormal sign of the driving unit in the setting step S30 and the detecting step S40 together with the information collected in the first base information collecting step S10.

[0051] The setting step S30 is a step of setting an alarm gradient value for the first peak energy value between the driving periods based on the gradient information collected in the base information collecting steps S10 and S20.

[0096] A precise predictive maintenance method 100 for a driving unit according to the present invention which detects an abnormal signal of the driving unit by the above-described process measures and collects a peak interval between a first peak and a second peak from driving information of a driving unit in a normal state and driving information of the driving unit before a malfunction is generated and sets an alarm upper limit and an alarm lower limit and an alarm gradient t value for the peak interval based on the collected information to compare the peak interval collected in real time by the driving of the driving unit and a gradient value with the alarm upper limit, the alarm lower limit, and alarm gradient value to issue an alarm when a suspected abnormal sign condition of the driving unit is satisfied and induce the driving unit to be repaired or replaced at a right time, thereby preventing a huge loss caused by the malfunction of the driving unit in advance.

It would have been obvious to one of ordinary skill in the art before the effective priority date of the claimed invention to have modified Fujita and incorporate the teachings of Lee for using gradient information regarding positivity or negativity, based on peak values, to further categorize gradients into normal and abnormal values, based on threshold values. The one of ordinary skill would have been 

but, modified Fujita does not explicitly disclose the detail of storing the divided gradients in a second database. More specifically, modified Fujita does not explicitly disclose:  
additionally stores the divided gradients in the second database for the positive gradients or the negative gradients.

	However, Zhou teaches the missing detail of storing the divided gradients in a second database. More specifically, Zhou teaches: 
additionally stores the divided gradients in the second database for the positive gradients or the negative gradients (Zhou: paras [0079] & [0090]).

Zhou specifically teaches (underlines and red boxes are added by Examiner for emphasis): 

[0079] Referring to FIG. 8, gradient calculation process 106 begins by creating two image files for storing the result of the calculation (step 230). Specifically, an x-Gradient image file 136a for storing gradient values in the horizontal direction and a y-Gradient image file 136b for storing gradient values in the vertical direction are created. Image files 136a and 136b are each a gray-scale image file in the bitmap format. Thus, each pixel location in each of image files 136a and 136b contains one-byte of data indicative of the gradient values computed. At step 232, all values in image files 136a and 136bare initialized to zero. Therefore, any pixel location without significant gradient will appear as black color in the x-Gradient or y-Gradient image files
If the selected gradient value is greater than the threshold value, the selected gradient value(either x-Grad or y-Grad) is stored in the respective x-Gradient or y-Gradient image file (step 254).Otherwise, the gradient value is not stored.

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to combine the teachings of modified Fujita and Zhou because Zhou teaches the missing detail of storing the divided gradients in a second database used in modified Fujita. 

Regarding claim 2, modified Fujita teaches all the limitations of claim 1. 
Modified Fujita further teaches and Lee also teaches wherein: 
the threshold values for the abnormality determination are different values between the positive gradients and the negative gradients (Lee: paras  [0050] – [0051]).

Regarding claim 3, modified Fujita teaches all the limitations of claim 1. 
Modified Fujita further teaches and Lee also teaches wherein: 
 the threshold values for the abnormality determination includes multiple threshold values for each of the positive gradients and the negative gradients (Lee: paras  [0050] – [0051]).

Regarding claim 4, modified Fujita teaches all the limitations of claim 3. 
Modified Fujita further teaches and Lee also teaches wherein: 
the computing section determines abnormality to have progressed by confirming a temporal trend that, after the gradients of the operation data exceed a first threshold value, the gradients of the operation data exceed a second threshold value larger than the first threshold value (Fujita: para [0054; Lee: paras  [0050] – [0051] & [0096]).

Regarding claim 5, modified Fujita teaches the plant operation data monitoring device. Therefore, modified Fujita teaches the plant operation data monitoring method. 


Conclusion
 The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.

Noda (US Pat. 9,933,338) teaches using time series data to predict the health of devices in a plant. 
Ramakrishnan (US Pub. 2014/0136293) teaches storing trend operation data into a database. 
Gugaliya (US Pub. 2018/0004193) teaches using plant data to assess performance of plant operations.
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        11/04/2021




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115